OPINION — AG — ** COUNTY COMMISSIONERS — REZONING ** THE BOARD OF COUNTY COMMISSIONERS, PURSUANT TO 19 O.S. 866.1 [19-866.1] ET SEQ., HAS THE AUTHORITY TO REZONE PROPERTY WITHIN ITS JURISDICTION WHERE THE METROPOLITAN AREA PLANNING COMMISSION HAS HELD PUBLIC HEARINGS AND MADE WRITTEN RECOMMENDATIONS TO THE BOARD OF COUNTY COMMISSIONERS. THERE IS NO REQUIREMENT THAT THE ORIGINAL APPLICANT BEFORE THE METROPOLITAN AREA PLANNING COMMISSION HAVE AN OWNERSHIP INTEREST IN THE LAND WHICH IS SOUGHT TO BE REZONED, ASSUMING THE OTHER REQUIREMENTS OF THE ACT ARE MET. (JURISDICTION, ZONING, REGULATIONS, REPORTS, DISTRICTS, MUNICIPALITY, BOARD OF ADJUSTMENT) CITE: 19 O.S. 866.1 [19-866.1], 19 O.S. 866.19 [19-866.19], 19 O.S. 866.20 [19-866.20], 19 O.S. 866.16 [19-866.16], 19 O.S. 866.4 [19-866.4] (STEVEN E. MOORE)